Citation Nr: 0730213	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


REMAND

The veteran retired in July 1961, after more than two decades 
of active service.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and was remanded in October 2005.  
It is advanced on the Board's docket.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In May 2007, the Board received additional evidence from the 
RO and from the veteran's representative, including the 
veteran's response to the March 2007 supplemental statement 
of the case (SSOC).  In July 2007, the Board informed the 
veteran that it had received this additional evidence and 
that, if it did not hear from the veteran within 45 days 
concerning whether he waived agency of original jurisdiction 
(AJ) consideration of this evidence, his appeal would be 
remanded for review of the additional evidence.  See 
38 C.F.R. § 20.1304.  No response has been received from the 
appellant.  In addition, the Board has since received 
additional evidence in September 2007, forwarded by the RO.

Accordingly, the case is REMANDED for the following action:

Consider the veteran's claims with review 
of the evidence received since the March 
2007 SSOC, and issue an updated SSOC if 
the claims are not granted.  Give the 
veteran and his representative an 
appropriate period of time within which to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



